UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIV.[SION
UNITED STATES OF AMERICA )
)
v. ) 16 CR 463
)
JUAN JIMENEZ, et al. ) Judge Virginia 1\/[. Kendall
Q_EM

The UNITED STATES OFAMERICA, by its attorney, JOHN R. LAUSCH, JR.,
United States Attorney for the Northei'n District of lllinois, having moved this Coui't
to extend the Protective Oi'del' (R. 242) and Supplemental Protective Oi‘der (R. 320)
in place in this case to defendant Gabriel Abdellah, With no objection from Mi'.
Abdallah:

IT IS HEREBY ORDERED THA'I` the governments Motion For Entry And
EXtension Of Unopposed Protective Ol'der And Supplemental Protective Order

Governing Discovei‘y To New Defendant Gabriel Abdallah (R. 1505) is GRANTED.

ENT GD:

    
  
 

\`

 

 
  

Vi gi ia M. Kendall
ni ed States District Judge

 

